Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 1 of 39 Page ID #:1



 1    XAVIER BECERRA
      Attorney General of California
 2    SARAH E. MORRISON, State Bar No. 143459
      TIMOTHY E. SULLIVAN, State Bar No. 197054
 3    Supervising Deputy Attorneys General
      ANTHONY A. AUSTIN, State Bar No. 280826
 4    HEATHER C. LESLIE, State Bar No. 305095
      DENNIS A. RAGEN, State Bar No. 106468
 5    OLIVIA W. KARLIN, State Bar No. 154032
      Deputy Attorneys General
 6    300 South Spring Street
      Los Angeles, CA 90013
 7    Phone: (213) 269-6333
      Fax: (213) 897-2802
 8    E-mail: Olivia.Karlin@doj.ca.gov
      Attorneys for Plaintiffs
 9    California Department of Toxic Substances Control
      and the Toxic Substances Control Account
10
11
12                   IN THE UNITED STATES DISTRICT COURT

13                  FOR THE CENTRAL DISTRICT OF CALIFORNIA

14
15    CALIFORNIA DEPARTMENT OF TOXIC CASE NO.
      SUBSTANCES CONTROL and the TOXIC COMPLAINT FOR RECOVERY
16    SUBSTANCES CONTROL ACCOUNT,      OF RESPONSE COSTS;
      Plaintiffs,                      DECLARATORY RELIEF; and
17                                     SUPPLEMENTAL STATE LAW
      v.                               CLAIMS
18
19    NL INDUSTRIES, INC., a New Jersey
      corporation; JX NIPPON MINING &
20    METALS CORPORATION, a Japanese
      corporation; GOULD ELECTRONICS
21    INC., an Arizona corporation;
      KINSBURSKY BROS. SUPPLY, INC., a
22    California corporation; TROJAN
      BATTERY COMPANY, LLC, a Delaware
23    limited liability company; RAMCAR
      BATTERIES INC., a California
24    corporation; CLARIOS, LLC, a Wisconsin
      limited liability company; QUEMETCO,
25    INC., a Delaware corporation;
      INTERNATIONAL METALS EKCO,
26    LTD., a California corporation; and
      BLOUNT, INC., a Delaware corporation,
27    Defendants.
28

                                            1                 Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 2 of 39 Page ID #:2



 1          Plaintiffs, the California Department of Toxic Substances Control (“DTSC”)
 2    and the Toxic Substances Control Account (collectively referred herein as,
 3    “Plaintiffs”), allege as follows:
 4                                        INTRODUCTION
 5          1.     For nearly a century, various companies, including Defendants,
 6    operated, owned, and/or sent hazardous waste to a metals smelter in southeast Los
 7    Angeles County that spewed dangerous heavy metals and other toxins into the air,
 8    onto the ground, and into the water. The releases of these heavy metals and other
 9    toxins caused widespread contamination and harm to thousands of nearby residents,
10    many of whom are part of a population group that has suffered historically
11    disproportionate impacts from economic, environmental, and racial injustice. In this
12    action, Plaintiffs seek to require Defendants to take action to remedy this
13    contamination and harm. The smelter property, located in Vernon, California, was
14    most recently owned and operated by Exide Technologies, LLC (“Exide”), but, as a
15    result of Exide’s most recent bankruptcy, has been transferred to a vastly
16    underfunded response trust with only enough funds to conduct limited closure
17    activities, leaving most of the dangerous contamination at the facility unremediated.
18    Plaintiffs are asking the Court to require Defendants to reimburse Plaintiffs’ costs
19    related to the investigation and cleanup of this widespread contamination. Plaintiffs
20    also seek to have the Court require Defendants to complete all additional
21    investigation and cleanup work to address the contamination.
22          2.     During its nearly 100 years of operation, the smelter released
23    thousands of pounds of lead and other pollutants into the environment. These
24    releases not only contaminated the smelter property itself, but also thousands of
25    surrounding residential properties, including homes, schools, parks, and child care
26    facilities. The releases also contaminated parkways, commercial and industrial
27    properties, and groundwater. The releases have exposed thousands of residents,
28    including children, and workers to serious health hazards from lead exposure.

                                                2                     Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 3 of 39 Page ID #:3



 1          3.     Health impacts from the exposure to the pollution can be severe. Lead
 2    is a potent neurotoxin and is unsafe at any level. It accumulates in the body and can
 3    damage all organs, including the brain. Children and pregnant women are
 4    particularly vulnerable. Other contaminants released from the smelter include
 5    arsenic and mercury. Arsenic is a known human carcinogen that can cause cancer
 6    of the liver, bladder, and lungs. Mercury can cause brain damage, mental
 7    impairment, and seizures.
 8          4.     Exide limited, delayed, and avoided work needed to fully investigate
 9    and clean up the contamination caused by the smelter’s operations. In response,
10    given the risk of harm to residents living on the nearby contaminated properties,
11    DTSC (with support from the California Legislature) began cleaning up the
12    thousands of contaminated residential properties—the largest residential cleanup
13    project of its kind in California. In this action, Plaintiffs seek reimbursement for
14    that effort (and other costs) and seek action by Defendants to complete all
15    additional investigation and cleanup work needed.
16                             STATEMENT OF THE ACTION
17          5.    This is a civil action against NL Industries, Inc.; JX Nippon Mining &
18    Metals Corporation; Gould Electronics Inc.; Kinsbursky Bros. Supply, Inc.; Trojan
19    Battery Company, LLC; Ramcar Batteries Inc.; Clarios, LLC; Quemetco, Inc.;
20    International Metals Ekco, Ltd.; and Blount, Inc. (collectively referred to herein as
21    “Defendants”) under section 107(a) of the Comprehensive Environmental
22    Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 9607(a), for
23    the recovery of unreimbursed response costs that Plaintiffs have incurred, and
24    interest on such response costs, in connection with releases and/or threatened
25    releases of hazardous substances, including, but not limited to, lead, aluminum,
26    antimony, arsenic, cadmium, cobalt, mercury, selenium, thallium, zinc, sulfuric
27    acid, chlorinated Volatile Organic Compounds (“VOCs”) including
28    trichloroethylene (“TCE”), carbon tetrachloride and tetrachloroethylene, aromatic

                                                 3                     Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 4 of 39 Page ID #:4



 1    VOCs, including benzene, semi-VOCs including naphthalene and polycyclic
 2    aromatic hydrocarbons (“PAHs”), dioxins and/or furans (collectively,
 3    “Contaminants of Concern”), at and from the former secondary smelter located at
 4    2700 and 2717 South Indiana Street, 3900 East 26th Street, and 3841 and 3901
 5    Bandini Boulevard in Vernon, California, 90058, identified by Assessor’s Parcel
 6    Numbers 5243-021-024, 5243-022-007, 5243-022-009, 5243-022-010, and 5192-
 7    030-009 (“the Vernon Plant”).
 8          6.      The Vernon Plant, and the horizontal and vertical extent of the
 9    contamination from the Vernon Plant, including any area where any hazardous
10    substance from the Vernon Plant has come to be located, is referred to herein as
11    “the Site.”
12          7.      Plaintiffs further make a claim for declaratory relief, under 28 U.S.C. §
13    2201 and section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), for a declaratory
14    judgment that each Defendant is jointly and severally liable to Plaintiffs for the
15    response costs DTSC has incurred and for any further response costs DTSC incurs
16    in the future as a result of any release and/or threatened release of a hazardous
17    substance at the Site.
18          8.      In the alternative to the CERCLA section 107(a) claim, and only to the
19    extent any portion of Plaintiffs’ response costs are not recovered under that claim,
20    Plaintiffs also make a supplemental state law claim against Defendants under
21    section 25360 of the Carpenter-Presley-Tanner Hazardous Substance Account Act
22    (“HSAA”), California Health and Safety Code section 25300 et seq., for the
23    recovery of costs that Plaintiffs have incurred in carrying out or overseeing a
24    response or corrective action as a result of any release and/or threatened release of
25    any hazardous substance, including, but not limited to, any Contaminant of Concern
26    at the Site, and interest on such costs.
27          9.      Plaintiffs also seek preliminary and permanent injunctions under
28    sections 25358.3(a), (e), and (g) of the HSAA, requiring Defendants to take actions

                                                  4                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 5 of 39 Page ID #:5



 1    necessary to abate the release and/or threatened release of hazardous substances at
 2    the Site.
 3           10.   Plaintiffs also seek an order under California Civil Code sections 3479,
 4    3480, and 3491, and California Health and Safety Code sections 58009 and 58010,
 5    requiring Defendant NL Industries, Inc. (“NL Industries”) to abate the public
 6    nuisance that NL Industries and its predecessor entities, Morris P. Kirk & Son, Inc.
 7    and Morris P. Kirk & Son, a partnership (together, “Morris P. Kirk”) created and/or
 8    contributed to at the Site. Specifically, NL Industries and/or Morris P. Kirk have
 9    engaged in activities that released hazardous substances, including, but not limited
10    to, Contaminants of Concern from the Vernon Plant into the environment. NL
11    Industries and/or Morris P. Kirk’s activities contaminated the soil and groundwater
12    at the Site, including on, around, and beneath the Vernon Plant. This contamination
13    is injurious to health and substantially interferes with the comfortable enjoyment of
14    life and unlawfully prevents the customary use of residential and commercial, or
15    industrial properties surrounding the Vernon Plant that are included within the Site.
16    The contamination caused by NL Industries and/or Morris P. Kirk’s activities
17    affects a considerable number of persons in the communities where the Site is
18    located. NL Industries and/or Morris P. Kirk’s activities created or substantially
19    contributed to a public nuisance at the Site, which has created a threat to the
20    environment and to the health and safety of the public.
21                             JURISDICTION AND VENUE
22           11.   This Court has jurisdiction over this action pursuant to 28 U.S.C. §
23    1331 and section 113(b) of CERCLA, 42 U.S.C. § 9613(b). The Court also has
24    supplemental jurisdiction over the state law claims, pursuant to 28 U.S.C. § 1367,
25    because the state law claims form part of the same case or controversy as Plaintiffs’
26    federal law claims in that the state and federal claims arise from common facts
27    relating to the release of hazardous substances and the cleanup of contamination at
28    the Site.

                                                 5                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 6 of 39 Page ID #:6



 1           12.   Venue is proper in this district under 28 U.S.C. § 1391(b) and section
 2    113(b) of CERCLA, 42 U.S.C. § 9613(b), because the releases and/or threatened
 3    releases of hazardous substances into the environment that are at issue occurred in
 4    this judicial district.
 5                                       PLAINTIFFS
 6           13.    DTSC is a public agency of the State of California, organized and
 7    existing under California Health and Safety Code section 58000 et seq. DTSC has
 8    the authority to protect California’s people and environment from harmful effects of
 9    toxic substances by restoring contaminated resources, enforcing hazardous waste
10    laws, reducing hazardous waste generation, and encouraging the manufacture of
11    chemically safer products. See, e.g., Cal. Health & Safety Code §§ 25100 et seq.,
12    25300 et seq., 58000 et seq. DTSC has authority under state law to determine
13    whether there has been a release and/or threatened release of a hazardous substance
14    into the environment and to respond to releases and/or threatened releases of a
15    hazardous substance into the environment. DTSC has authority to commence and
16    maintain actions to require responsible parties to abate releases and/or threatened
17    releases of hazardous substances and to enjoin imminent or substantial
18    endangerment to the public health or welfare or to the environment. DTSC has
19    authority under California Health and Safety Code section 58009 to commence and
20    maintain actions and proceedings to enjoin and abate public nuisances.
21           14.    The Toxic Substances Control Account is an account within the State
22    of California General Fund. California Health and Safety Code section 25173.6
23    establishes the account and the director of DTSC administers the account. Under
24    California Health and Safety Code section 25361(a), the account shall be a party in
25    any action for recovery of response costs or expenditures under Chapter 6.8 of
26    Division 20 of the California Health and Safety Code incurred from the account.
27    ///
28    ///

                                                6                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 7 of 39 Page ID #:7



 1                                      DEFENDANTS
 2          Owner/Operator Defendants
 3          15.    NL Industries. Defendant NL Industries, formerly known as National
 4    Lead Company, is a New Jersey corporation, with its headquarters in Dallas, Texas.
 5    NL Industries is a “person” within the meaning of Section 101(21) of CERCLA, 42
 6    U.S.C. § 9601(21).
 7          16.    In or prior to 1973, NL Industries became an operator of the Vernon
 8    Plant, and in 1974 became an owner of the Vernon Plant. NL Industries also is the
 9    successor to the CERCLA liabilities of Morris P. Kirk, with respect to operations at
10    the Vernon Plant. Morris P. Kirk owned the Vernon Plant from approximately 1925
11    to 1974 and operated the Vernon Plant from approximately 1925 to 1973. NL
12    Industries sold the Vernon Plant to Gould Inc. on or about January 31, 1979.
13          17.    JX Nippon Mining & Metals Corporation. Defendant JX Nippon
14    Mining & Metals Corporation (“JX Nippon”) is a Japanese corporation with its
15    headquarters in Tokyo, Japan. JX Nippon is a “person” within the meaning of
16    section 101(21) of CERCLA, 42 U.S.C. § 9601(21).
17          18.    JX Nippon is the successor to the CERCLA liabilities of Gould Inc.,
18    with respect to operations at the Vernon Plant. Gould Inc. owned and/or operated
19    the Vernon Plant from approximately 1979 to 1984. JX Nippon’s liability as a
20    successor is explained in more detail below.
21          19.    Gould Electronics Inc. Defendant Gould Electronics Inc. is an
22    Arizona corporation registered to do business in California. It was formerly known
23    by the names Nimtec Inc. and Nikko Materials USA, Inc. Gould Electronics Inc. is
24    a “person” within the meaning of section 101(21) of CERCLA, 42 U.S.C. §
25    9601(21).
26          20.    Gould Electronics Inc. is the successor to the CERCLA liabilities of
27    Gould Inc., with respect to operations at the Vernon Plant, in the alternative and to
28

                                                7                     Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 8 of 39 Page ID #:8



 1    the extent that JX Nippon is not the successor to those liabilities, as explained
 2    below.
 3          Arranger/Transporter Defendants
 4          21.    Kinsbursky Bros. Supply Inc. Defendant Kinsbursky Bros. Supply,
 5    Inc. (“Kinsbursky”) is a California corporation. Kinsbursky is a “person” within the
 6    meaning of section 101(21) of CERCLA, 42 U.S.C. § 9601(21).
 7          22.    Kinsbursky arranged for disposal or treatment of hazardous substances
 8    at, or arranged with a transporter for transport for disposal or treatment, of
 9    hazardous substances to, the Vernon Plant as described in section 107(a)(3) of
10    CERCLA, 42 U.S.C. § 9607(a)(3).
11          23.    Kinsbursky accepted a hazardous substance for transport to the Vernon
12    Plant as described in section 107(a)(4) of CERCLA, 42 U.S.C. § 9607(a)(4).
13          24.    Trojan Battery Company, LLC. Defendant Trojan Battery, LLC
14    (“Trojan”), formerly Trojan Battery Company, is a Delaware limited liability
15    company registered to do business in California. Trojan is a “person” within the
16    meaning of section 101(21) of CERCLA, 42 U.S.C. § 9601(21).
17          25.    Trojan arranged for disposal or treatment of hazardous substances at,
18    or arranged with a transporter for transport for disposal or treatment, of hazardous
19    substances to, the Vernon Plant as described in section 107(a)(3) of CERCLA, 42
20    U.S.C. § 9607(a)(3).
21          26.    Ramcar Batteries Inc. Defendant Ramcar Batteries Inc. (“Ramcar”)
22    is a California corporation. Ramcar is a “person” within the meaning of section
23    101(21) of CERCLA, 42 U.S.C. § 9601(21).
24          27.    Ramcar arranged for disposal or treatment of hazardous substances at,
25    or arranged with a transporter for transport for disposal or treatment, of hazardous
26    substances to, the Vernon Plant as described in section 107(a)(3) of CERCLA, 42
27    U.S.C. § 9607(a)(3).
28    ///

                                                 8                     Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 9 of 39 Page ID #:9



 1          28.    Clarios, LLC. Defendant Clarios, LLC, is a Wisconsin limited
 2    liability company registered to do business in California. Clarios, LLC, is a
 3    “person” within the meaning of section 101(21) of CERCLA, 42 U.S.C. §
 4    9601(21). Clarios, LLC, is the continuation of and successor to Johnson Controls
 5    Battery Group, LLC, a limited liability company converted by operation of law
 6    from Johnson Controls Battery Group, Inc. (“Johnson Controls”). Clarios, LLC,
 7    and its predecessor entity Johnson Controls are collectively referred to herein as
 8    “Clarios.”
 9          29.    Clarios arranged for disposal or treatment of hazardous substances at,
10    or arranged with a transporter for transport for disposal or treatment, of hazardous
11    substances to, the Vernon Plant as described in section 107(a)(3) of CERCLA, 42
12    U.S.C. § 9607(a)(3).
13          30.    Clarios accepted a hazardous substance for transport to the Vernon
14    Plant as described in section 107(a)(4) of CERCLA, 42 U.S.C. § 9607(a)(4).
15          31.    Quemetco, Inc. Defendant Quemetco, Inc. (“Quemetco”) is a
16    Delaware corporation registered to do business in California. Quemetco is a
17    “person” within the meaning of section 101(21) of CERCLA, 42 U.S.C. §
18    9601(21).
19          32.    Quemetco arranged for disposal or treatment of hazardous substances
20    at, or arranged with a transporter for transport for disposal or treatment, of
21    hazardous substances to, the Vernon Plant as described in section 107(a)(3) of
22    CERCLA, 42 U.S.C. § 9607(a)(3).
23          33.    Quemetco accepted hazardous substances for transport to the Vernon
24    Plant as described in section 107(a)(4) of CERCLA, 42 U.S.C. § 9607(a)(4).
25          34.    International Metals Ekco Ltd. Defendant International Metals Ekco
26    Ltd. (“Ekco”), doing business as Ekco Metals, is a California corporation. Ekco is a
27    “person” within the meaning of section 101(21) of CERCLA, 42 U.S.C. §
28    9601(21).

                                                 9                     Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 10 of 39 Page ID #:10



   1         35.     Ekco arranged for disposal or treatment of hazardous substances at, or
   2   arranged with a transporter for transport for disposal of hazardous substances to, the
   3   Vernon Plant as described in section 107(a)(3) of CERCLA, 42 U.S.C. §
   4   9607(a)(3).
   5         36.     Ekco accepted a hazardous substance for transport to the Vernon Plant
   6   as described in section 107(a)(4) of CERCLA, 42 U.S.C. § 9607(a)(4).
   7         37.     Blount, Inc. Defendant Blount, Inc. (“Blount”) is a Delaware
   8   corporation registered to do business in California. Blount is a “person” within the
   9   meaning of section 101(21) of CERCLA, 42 U.S.C. § 9601(21).
 10          38.     Blount arranged for disposal or treatment of hazardous substances at,
 11    or arranged with a transporter for transport for disposal or treatment, of hazardous
 12    substances to, the Vernon Plant as described in section 107(a)(3) of CERCLA, 42
 13    U.S.C. § 9607(a)(3).
 14          39.     Defendants Kinsbursky, Trojan, Ramcar, Clarios, Quemetco, Ekco and
 15    Blount are referred to collectively herein as the “Arranger Defendants.”
 16          40.     Defendants Clarios, Ekco, Kinsbursky, and Quemetco are referred to
 17    collectively herein as the “Transporter Defendants.”
 18                               GENERAL ALLEGATIONS
 19          The Site
 20          41.     The Vernon Plant is a former secondary smelter that treated and stored
 21    hazardous waste in the City of Vernon. It operated from approximately 1925 to
 22    2015. There are over 10,000 sensitive land use properties (residences, schools,
 23    daycare centers, child care facilities, and parks) and many commercial and
 24    industrial properties in close proximity to the Vernon Plant.
 25          42.     The Vernon Plant was used primarily for secondary lead smelting.
 26    Secondary lead smelting extracts lead and other materials from secondary sources,
 27    including spent (used) lead-acid batteries and other lead-bearing materials. At
 28    various times, batteries and other secondary sources were received at the Vernon

                                                 10                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 11 of 39 Page ID #:11



   1   Plant. Batteries were crushed by a hammer mill into three main component parts:
   2   acid, plastic, and lead. Acid was treated, stored, disposed of, and/or released into
   3   the environment. Lead was melted in large furnaces, then placed into molds to cool
   4   and create ingots. Significant amounts of lead and other Contaminants of Concern
   5   were disposed of and/or released at, around, and beneath the Vernon Plant.
   6         43.     The Uniform Hazardous Waste Manifest (“Manifest”) is the shipping
   7   document that must accompany hazardous waste shipments under the Hazardous
   8   Waste Control Law, California Health and Safety Code section 25100 et seq., and
   9   travels with hazardous waste from the point of generation, through transportation,
 10    to the final treatment, storage, and disposal facility (“TSDF”). The Vernon Plant
 11    was a TSDF. Since the 1980s, Manifests were used to document shipments of
 12    hazardous waste that were sent to the Vernon Plant.
 13          44.     Each of the Arranger Defendants has been identified on Manifests,
 14    which documented shipments containing hazardous substances to the Vernon Plant
 15    between 1988 to 2015, as a generator of hazardous waste that arranged for disposal
 16    or treatment of hazardous substances at the Vernon Plant or arranged with a
 17    transporter for disposal or treatment of hazardous substances at the Vernon Plant.
 18          45.     Each of the Transporter Defendants has been identified on Manifests,
 19    which documented shipments containing hazardous substances to the Vernon Plant
 20    between 1988 to 2015, as a transporter that accepted hazardous substances for
 21    transport to the Vernon Plant for disposal or treatment.
 22          46.     The Transporter Defendants are also identified on Manifests as the
 23    generator of hazardous substances. The Transporter Defendants arranged for the
 24    disposal or treatment of hazardous substances at the Vernon Plant.
 25          47.     The Transporter Defendants transported hazardous substances to the
 26    Vernon Plant. The Transporter Defendants selected or actively participated in the
 27    selection of the Vernon Plant as the TSDF for disposal or treatment of hazardous
 28    substances.

                                                 11                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 12 of 39 Page ID #:12



   1         48.    At its peak operation, the Vernon Plant received up to approximately
   2   40,000 lead-acid batteries per day. The lead extracted from these batteries was
   3   smelted at the Vernon Plant. During the Vernon Plant’s operations, hazardous
   4   substances, including but not limited to, Contaminants of Concern, were generated,
   5   treated, disposed of, and released. As a result, surrounding properties and
   6   groundwater were contaminated with lead and other Contaminants of Concern.
   7         49.    Over more than nine decades of operation, the Vernon Plant released
   8   millions of pounds of lead and other Contaminants of Concern into the
   9   environment, which contaminated the surrounding properties, including the soil,
 10    vegetation, homes, residential yards, and residential home rooftops in the
 11    surrounding neighborhoods. These releases, and other releases and/or disposals of
 12    hazardous substances at and from the Vernon Plant resulted in hazardous substance
 13    contamination extending at least 1.7 miles from the Vernon Plant, affecting
 14    residential, commercial and industrial areas in the surrounding communities of
 15    Vernon, Bell, Boyle Heights, Commerce, Maywood, East Los Angeles, and
 16    Huntington Park, California. Thousands of residents, including children, currently
 17    live in the affected communities, and continue to be exposed to the contamination
 18    and face serious chronic health hazards.
 19          50.    Releases and/or disposals of hazardous substances from the Vernon
 20    Plant also resulted in contamination of soil and groundwater at and surrounding the
 21    Vernon Plant. Prior to 1982, processing waste containing hazardous substances was
 22    stored at the Vernon Plant in an unpaved earthen acid dump pit. The hazardous
 23    substances in the pit, including acid, lead, and/or other metal waste, contaminated
 24    the groundwater below the Vernon Plant. Prior to 1973, hazardous substances,
 25    including furnace slag and/or dross from aluminum and zinc operations and from
 26    secondary lead smelting were dumped into a separate earthen pit at the Vernon
 27    Plant that was 20 feet deep and 50 feet across. Spent acid that could not be
 28    processed in the acid tank due to overcapacity was dumped into both earthen pits.

                                                  12                  Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 13 of 39 Page ID #:13



   1            51.   From at least the late 1940s through at least the early 1980s, spills of
   2   sulfuric acid from used lead batteries onto bare soil occurred at the Vernon Plant.
   3   Other spills occurred at the Vernon Plant, including a spill of molten lead in the
   4   early 1950s that contaminated the soil beneath the Vernon Plant to a depth of
   5   approximately 35 feet.
   6            52.   In the areas where lead refining operations were carried out from 1974
   7   to 1982, pockets of lead fused to sand were detected in soil to a depth of 20 feet,
   8   indicating that lead was released and/or disposed of during operations at the Vernon
   9   Plant.
 10             53.   Prior to 1978, TCE was used in the metal extrusion process, and TCE
 11    was released to, and/or disposed of in, the groundwater underlying the Vernon
 12    Plant. That groundwater contamination has migrated to the south and southeast.
 13             54.   Prior to 1981, zinc compounds were used in zinc alloy operations at
 14    the Vernon Plant, and zinc was released to, and/or disposed in, the soil and
 15    groundwater.
 16             55.   Releases and/or disposals of hazardous substances also occurred from
 17    several openings and/or breaches in the Vernon Plant’s industrial buildings in or
 18    prior to 2014, and from contaminated wastewater used in plant operations released
 19    into storm drains in or prior to 2013. Spills of battery acid were washed down with
 20    water and the water runoff collected in depressions on the concrete floor.
 21             Health Effects of Lead and Other Hazardous Substances
 22             56.   Hazardous substances, including Contaminants of Concern, released or
 23    threatened to be released at and from the Vernon Plant are known to have negative
 24    impacts on human health.
 25             57.   Exposure to metals and other hazardous substances can occur through
 26    inhalation, ingestion, and dermal contact, although most exposure occurs through
 27    ingestion or inhalation. Residents and workers, including construction workers,
 28    may ingest, inhale, or have dermal contact with dust and soils containing elevated

                                                   13                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 14 of 39 Page ID #:14



   1   concentrations of lead, including bare soil and dust and soil that is manually
   2   distributed or otherwise dispersed.
   3         58.    Lead is a heavy metal and a strong poison. Lead is a cumulative
   4   toxicant that affects multiple organ systems within the body. There can be long-
   5   term health effects resulting from exposure to even low levels of lead. Lead can
   6   enter through cuts in the skin or through mucous membranes. Lead in the body is
   7   distributed to the brain, liver, kidney, and bones. It is stored in the teeth and bones
   8   where it accumulates over time. Lead in bones is released into the blood during
   9   pregnancy and becomes a source of exposure to the developing fetus.
 10          59.    Lead can damage all of the body systems, including the heart, bones,
 11    kidneys, teeth, intestines, reproductive organs, and the nervous and immune
 12    systems. Children and pregnant women are particularly vulnerable. Lead poisoning
 13    in children can severely affect mental and physical development. At very high
 14    levels, lead poisoning can be fatal.
 15          60.    Signs and symptoms of chronic lead poisoning in children include
 16    slowed body growth, reduced I.Q., loss of appetite and weight loss, constipation,
 17    irritability, general fatigue, anemia, hearing loss and reduction in other senses, and
 18    neurological weaknesses.
 19          61.    Signs and symptoms of chronic lead poisoning in adults include joint
 20    and muscle pain, constipation, anemia, memory loss and decline in mental
 21    functions, headaches, hallucinations, difficulty sleeping, mood disorders, loss of
 22    pregnancy or preterm birth, and low fertility.
 23          62.    Arsenic is a known human carcinogen. Chronic, long-term exposure to
 24    inorganic arsenic causes cancer of the liver, bladder, and lungs. Inhaling high levels
 25    of inorganic arsenic even for brief periods of time or at lower levels can irritate the
 26    throat and lungs. It can damage blood vessels, have adverse effects on the heart
 27    (abnormal heart rhythm), and cause peripheral neuropathy characterized by
 28    numbness of hands and feet (“pins and needles” sensation), kidney damage, and

                                                  14                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 15 of 39 Page ID #:15



   1   anemia (decreased production of red and white blood cells). Long-term exposure to
   2   arsenic can cause a darkening of the skin and the appearance of small “corns” or
   3   “warts” on the palms, soles, and torso. Acute high-dose exposures or chronic lower-
   4   dose exposures can lead to nausea, vomiting and diarrhea, and irritation of the
   5   gastrointestinal tract.
   6          63.    Mercury can damage the brain, kidneys, and a developing fetus. It can
   7   cause irritability, tremors, changes in vision or hearing, and memory problems.
   8   Exposure to high levels of mercury for even short periods can cause lung damage,
   9   nausea, vomiting, diarrhea, increases in blood pressure or heart rate, skin rashes,
 10    and eye irritation. In the developing fetus, it can cause brain damage, mental
 11    retardation, incoordination, blindness, and seizures.
 12           64.    TCE is a known human carcinogen. Acute short-term and chronic
 13    long-term inhalation exposure to high concentrations of TCE can cause dizziness,
 14    headaches, confusion, euphoria, facial numbness, weakness, unconsciousness, and
 15    even death. It can cause cardiac heart malformations in the developing fetus and
 16    liver and kidney damage, as well as adversely affect the immune system. It is
 17    classified as a carcinogen because it causes kidney cancer and it may cause liver
 18    cancer.
 19           Regulation of the Vernon Plant
 20           65.    The Hazardous Waste Control Law (“HWCL”), California Health and
 21    Safety Code section 25100 et seq., is the State of California’s comprehensive—
 22    “cradle to grave”—statutory and regulatory framework for the generation, handling,
 23    treatment, transportation, and disposal of hazardous wastes. The HWCL is the
 24    California analog of the federal Resource Conservation and Recovery Act, 42
 25    U.S.C. §§ 6901 et seq. (“RCRA”). Pursuant to both state and federal law, DTSC
 26    administers the HWCL in lieu of RCRA in California. Federal law prohibits
 27    California from imposing any requirements less stringent than those authorized
 28

                                                 15                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 16 of 39 Page ID #:16



   1   under RCRA. 42 U.S.C. § 6929. The HWCL has stricter requirements for
   2   regulating hazardous waste than RCRA.
   3            66.   In the early 1980s, DTSC’s predecessor agency, the Department of
   4   Health Services, issued an interim status document to Gould Inc. under the HWCL,
   5   stating that the Vernon Plant was authorized to operate under interim status
   6   authorization.
   7            67.   In October 1990, DTSC completed a RCRA Facility Assessment
   8   (“RFA”), which identified solid waste management units (“SWMUs”) and areas of
   9   concern (“AOCs”) at and from which there may have been releases of hazardous
 10    waste. Based on this RFA, DTSC determined that further investigation was needed
 11    to ascertain the nature and extent of contamination in the identified SWMUs and
 12    AOCs.
 13             68.   From 2000 to October 2020, Exide owned and/or operated the Vernon
 14    Plant.
 15             69.   In 2002, DTSC issued a corrective action consent order (“CACO”),
 16    Docket No. P3-01/02-010, to Exide. Under the 2002 CACO, DTSC required Exide
 17    to control or abate immediate threats to human health and/or the environment,
 18    perform investigations of hazardous waste released at and from the Vernon Plant,
 19    and undertake corrective action to address the release of hazardous waste.
 20             70.   On or about August 21, 2013, DTSC approved the Emergency
 21    Response Interim Measures Workplan, Stormwater Management System, which
 22    was prepared in response to the CACO, that addressed the removal or abandonment
 23    of the existing stormwater system.
 24             71.   On or about August 2014, Exide conducted an emergency soil removal
 25    and restoration at two residential properties.
 26             72.   On or about November 7, 2014, DTSC approved an Interim Measures
 27    Work Plan, which was prepared by Exide, for the cleanup of contaminated
 28    properties in areas surrounding the Vernon Plant. The areas covered by the 2014

                                                  16                 Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 17 of 39 Page ID #:17



   1   Interim Measures Work Plan are referred to as the Northern and Southern
   2   Assessment Areas and encompass dozens of residential properties, schools, and
   3   parks.
   4            73.   In November 2014, DTSC and Exide entered into Stipulation and
   5   Order, HWCA No. 2014-6489 (“2014 Stipulation and Order”). Under the 2014
   6   Stipulation and Order, Exide was required to, among other things, (1) provide
   7   financial assurance for Exide’s closure/post-closure plan; and (2) undertake
   8   extensive onsite corrective action at the Vernon Plant and off-site corrective action
   9   at residential and industrial areas surrounding the Vernon Plant. As part of the 2014
 10    Stipulation and Order, Exide was required to perform interim measures for
 11    residential off-site corrective action in accordance with the 2014 Interim Measures
 12    Work Plan. Exide filed a bankruptcy petition on May 19, 2020, and the
 13    implementation of these measures, and of the off-site corrective action, has not
 14    been completed.
 15             74.   Pursuant to the 2002 CACO and the 2014 Stipulation and Order, and
 16    in accordance with the 2014 Interim Measures Work Plan, Exide excavated
 17    contaminated soil from 186 residential properties in the Northern and Southern
 18    Assessment Areas starting in November 2014.
 19             75.   On December 8, 2016, DTSC approved Exide’s final Closure Plan.
 20    The Closure Plan addresses potential impacts from hazardous waste management
 21    units at the Vernon Plant. In December 2016, DTSC certified the Final
 22    Environmental Impact Report for the Closure Plan completed under the California
 23    Environmental Quality Act (“CEQA”).
 24             76.   On October 5, 2017, DTSC conditionally approved Exide’s Closure
 25    Implementation Plan for the Vernon Plant, which governs the first phase of the
 26    facility closure activities—inventory removal; unit decontamination and removal;
 27    soil and soil gas sampling; and decontamination and deconstruction of buildings
 28

                                                 17                   Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 18 of 39 Page ID #:18



   1   containing former interim status hazardous waste management units. The final
   2   Closure Implementation Plan was issued on October 19, 2017.
   3         77.    Exide began formal closure of the Vernon Plant, subject to DTSC
   4   oversight and in accordance with the HWCL and its implementing regulations, Cal.
   5   Code of Regulations, Title 22, Div. 4.5 (“Title 22”).
   6         78.    Exide filed a bankruptcy petition on May 19, 2020, and its assets have
   7   been liquidated. On October 26, 2020, Exide transferred title to the Vernon Plant to
   8   the trustee for the Exide Vernon Environmental Response Trust, a trust created
   9   pursuant to Exide’s Fourth Amended Bankruptcy Plan. The trustee is required to
 10    continue to implement closure activities and corrective action at the Vernon Plant,
 11    but the trustee has insufficient resources to complete these actions. DTSC has
 12    incurred and will continue to incur response costs related to its oversight and
 13    enforcement of these corrective action and closure activities.
 14          Site Cleanup and Enforcement Activities
 15          79.    Releases and/or disposals from the Vernon Plant’s operations
 16    contaminated the sensitive land use properties surrounding the Vernon Plant with
 17    hazardous substances. DTSC has taken continuous action in response to the
 18    contamination at sensitive land use properties within the Site, including sampling
 19    and cleanup actions. DTSC’s actions in the residential areas surrounding the
 20    Vernon Plant involve one of the largest and most complex response actions in
 21    DTSC’s history.
 22          80.    Sampling results showed that concentrations of lead in soil at some
 23    sensitive land use properties surrounding the Vernon Plant were as high as 45,600
 24    milligrams per kilogram (mg/kg), which is over 500 times the residential California
 25    Human Health Screening Levels for lead in soil of 80 mg/kg.
 26          81.    On November 12, 2015, pursuant to section 25358.5 of the HSAA,
 27    DTSC issued an “Imminent and Substantial Endangerment (ISE) Determination”
 28    for the contamination surrounding the Vernon Plant (“2015 ISE Determination”).

                                                 18                     Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 19 of 39 Page ID #:19



   1   The 2015 ISE Determination included findings that releases of lead from the
   2   Vernon Plant contributed to the elevated lead concentration levels in the soil at
   3   residential properties surrounding the Vernon Plant. The 2015 ISE Determination
   4   was based on soil samples collected from more than 330 nearby residential
   5   properties, schools, and parks.
   6         82.    On November 18, 2015, DTSC released the Offsite Interim Remedial
   7   Measures Work Plan, for the cleanup of approximately 50 contaminated properties
   8   in the area surrounding the Vernon Plant.
   9         83.    Under the 2015 ISE Determination, and in accordance with the Offsite
 10    Interim Remedial Measures Work Plan, DTSC (through its contractor) performed
 11    cleanups at 50 sensitive land use properties from late 2015 through mid 2016.
 12          84.    On February 28, 2017, DTSC released the final Time-Critical Removal
 13    Action Implementation Plan (“TCRA Implementation Plan”). The TCRA
 14    Implementation Plan set out procedures for implementing time-critical removal
 15    actions within a portion of the Site commonly referred to as the Preliminary
 16    Investigation Area (the area within a 1.7-mile radius of the Vernon Plant).
 17          85.    Commencing on February 28, 2017, DTSC conducted cleanups at 26
 18    sensitive land use properties within the Preliminary Investigation Area of the Site
 19    pursuant to the TCRA Implementation Plan and completed an action memorandum
 20    for each property. DTSC performed cleanups at targeted properties within the
 21    Preliminary Investigation Area of the Site with elevated soil lead levels and high
 22    risks of exposure to sensitive populations. Letters of completion were issued in
 23    May 2019.
 24          86.    On July 17, 2017, DTSC issued the Final Removal Action Plan for
 25    Offsite Properties within the Preliminary Investigation Area (“the Cleanup Plan”).
 26    The Cleanup Plan directs the cleanup of lead-contaminated soil at additional
 27    sensitive land use properties within the Preliminary Investigation Area of the Site.
 28    DTSC also certified the Final Environmental Impact Report for the Cleanup Plan

                                                   19                 Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 20 of 39 Page ID #:20



   1   under CEQA. Under the Cleanup Plan, DTSC has cleaned up and is continuing to
   2   clean up lead-contaminated soil at residential properties within the Preliminary
   3   Investigation Area of the Site, reducing the risk posed by lead in soils. The
   4   fieldwork under the Cleanup Plan began on May 1, 2018, and is ongoing. As of
   5   November 27, 2020, DTSC has cleaned up or overseen the cleanup of lead-
   6   contaminated soil at approximately 2,136 properties or parcels within the Site.
   7         87.    On March 9, 2018, DTSC finalized and released the Amended Final
   8   Offsite Remedial Measures Work Plan (“Amended Offsite Remedial Measures
   9   Work Plan”). On March 27, 2018, DTSC released a final Amended Time-Critical
 10    Removal Action Implementation Plan (“Amended TCRA Implementation Plan”),
 11    which set out procedures for implementing further time-critical removal actions
 12    within the Preliminary Investigation Area.
 13          88.    In 2018, DTSC conducted the cleanup of lead-contaminated soil at 12
 14    additional sensitive land use properties. DTSC performed this interim cleanup work
 15    pursuant to the Amended TCRA Implementation Plan and Amended Offsite
 16    Remedial Measures Work Plan and completed an action memorandum for each
 17    property.
 18          89.    To date, DTSC has conducted soil sampling of over 8,500 parcels
 19    within the Preliminary Investigation Area of the Site. DTSC is continuing to
 20    conduct soil sampling.
 21          90.    In addition, DTSC has sampled parkways (defined as an unpaved area
 22    approximately 5 feet wide by 5 to 40 feet long located in front of some sensitive
 23    land use properties) within the Preliminary Assessment Area of the Site. The
 24    sampling of parkways was conducted under DTSC’s Assessment Workplan for
 25    Sampling and Analysis of Parkways in the Vicinity of the Exide Technologies
 26    Facility, issued by DTSC on June 10, 2019.
 27          91.    On October 12, 2020, pursuant to sections 25355.5(b)(3), 25358.3,
 28    58009, and 58010 of the California Health and Safety Code, DTSC issued an

                                                 20                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 21 of 39 Page ID #:21



   1   “Imminent and Substantial Endangerment (ISE) Determination” for the
   2   contamination at the Vernon Plant and in the surrounding area (“2020 ISE
   3   Determination”). The 2020 ISE Determination expanded on the 2015 ISE
   4   Determination, which addressed the residential area around the Vernon Plant. The
   5   2020 ISE Determination included findings that releases of lead and other
   6   Contaminants of Concern from the Vernon Plant contributed to the elevated
   7   concentrations of lead and other Contaminants of Concern in the soil at the Vernon
   8   Plant and in surrounding areas including commercial, industrial, and residential
   9   areas. The 2020 ISE Determination was based on, among other things, thousands of
 10    soil and dust samples collected at the Vernon Plant and in the surrounding areas.
 11             92.   Plaintiffs have incurred response costs to take this response action at
 12    the Site, and are continuing to take response actions and incur response costs, as a
 13    result of the releases and/or threatened releases of hazardous substances from the
 14    Vernon Plant.
 15             93.   Plaintiffs’ unreimbursed response costs related to the Site from 2015
 16    through June 2020 total $136,518,770.05, exclusive of interest and enforcement
 17    costs.
 18             94.   Plaintiffs have incurred and expect to continue to incur additional
 19    response costs caused by the release and/or threatened release of hazardous
 20    substances at and from the Vernon Plant and the Site.
 21             History of Owners and Operators of the Vernon Plant and Their
 22             Successors
 23             95.   The Vernon Plant began operating in approximately 1925. From at
 24    least 1925 to 1927, Morris P. Kirk & Son, a partnership, operated the Vernon Plant.
 25    Morris P. Kirk & Son, Inc. operated the Vernon Plant between approximately 1927
 26    and 1973, and owned the Vernon Plant between at least 1940 and 1974. Morris P.
 27    Kirk & Son, Inc. is the successor entity to Morris P. Kirk & Son, a partnership.
 28    ///

                                                   21                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 22 of 39 Page ID #:22



   1            96.   NL Industries is the successor entity to Morris P. Kirk & Son, Inc. In
   2   1971, NL Industries purchased all outstanding shares of Morris P. Kirk & Son, Inc.,
   3   making Morris P. Kirk & Son, Inc. a wholly-owned subsidiary of NL Industries.
   4   NL Industries dissolved Morris P. Kirk & Son, Inc. in 1979.
   5            97.   In or prior to 1973, NL Industries became an operator of the Vernon
   6   Plant, and in 1974 became an owner of the Vernon Plant. NL Industries sold the
   7   Vernon Plant to Gould Inc. on or about January 31, 1979.
   8            98.   Gould Inc. owned and/or operated the Vernon Plant from
   9   approximately 1979 to 1984.
 10             99.   In 1983, Gould Inc. transferred its battery business, including the
 11    Vernon Plant, to GNB Batteries Inc. (“GNB Batteries”), a wholly-owned subsidiary
 12    it created for the purpose of later selling the battery business. As part of that
 13    transaction, Gould Inc. created an agreement with GNB Batteries in which it sought
 14    to transfer its liabilities related to its battery business to GNB Batteries.
 15             100. In 1984, Gould Inc. sold GNB Batteries to GNB Acquisition Corp.
 16    GNB Acquisition Corp. then merged into GNB Batteries. The merged company
 17    later changed its name to GNB, Inc. (“GNB”).
 18             101. GNB owned and operated the Vernon Plant from 1984 until 2000,
 19    when GNB merged with Exide Corporation. Exide Corporation later became Exide
 20    Technologies, LLC.
 21             102. From 2000 to October 2020, Exide owned and operated the Vernon
 22    Plant.
 23             103. Under CERCLA section 107(e)(1), 42 U.S.C. § 9607(e)(1), Gould
 24    Inc.’s transfer of its battery business and purported transfer of liabilities to GNB
 25    Batteries and its subsequent sale of that subsidiary to GNB Acquisition Corp. did
 26    not absolve Gould Inc. of liability under CERCLA section 107(a), 42 U.S.C. §
 27    9607(a). Gould Inc.’s CERCLA section 107(a) liability with respect to the Vernon
 28

                                                   22                     Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 23 of 39 Page ID #:23



   1   Plant, therefore, remained with Gould Inc. after the sale of the battery business to
   2   GNB Batteries.
   3         104. In 1988, Nippon Mining U.S., Inc., a wholly-owned subsidiary of
   4   Nippon Mining Co. Ltd., acquired all of the stock of Gould Inc.
   5         105. In 1993, Nippon Mining Co., Ltd. merged with Kyodo Oil Co., Ltd. to
   6   form a company called Nikko Kyodo Co. Ltd. Later in 1993, Nikko Kyodo Co. Ltd.
   7   changed its name to Japan Energy Corporation. As a result, Gould Inc. was wholly
   8   owned by Japan Energy Corporation’s wholly-owned subsidiary Nippon Mining
   9   U.S., Inc.
 10          106. In October 1993, Gould Electronics Inc. (hereinafter “Gould
 11    Electronics Inc. (Ohio)”) filed articles of incorporation in Ohio. Michael C. Veysey
 12    signed the articles of incorporation.
 13          107. During or before January 1994, Gould Electronics Inc. (Ohio) was a
 14    subsidiary of Japan Energy Corporation.
 15          108. In 1994, Japan Energy Corporation took steps to liquidate its
 16    subsidiaries Gould Inc. and Nippon Mining U.S., Inc. and to redistribute their assets
 17    to other subsidiaries to carry on the same businesses. As part of this redistribution
 18    of assets, in 1994 Gould Electronics Inc. (Ohio) (also a subsidiary of Japan Energy
 19    Corporation) received assets and liabilities of Gould Inc. and Nippon Mining U.S.,
 20    Inc. through a January 1994 Purchase Agreement (“1994 Agreement”).
 21          109. The 1994 Agreement was signed for Gould Inc. by Yasayuki Shimizu
 22    (its Senior Vice President and Chief Financial Officer), for Nippon Mining U.S.
 23    Inc. by Michael C. Veysey (its Vice President and Secretary), and for Gould
 24    Electronics Inc. (Ohio) by C. David Ferguson (its President and Chief Executive
 25    Officer).
 26          110. As of April 1993 Michael C. Veysey was Senior Vice President,
 27    General Counsel, Secretary, and a member of the Board of Directors of Gould Inc.
 28    As of January 1994, Mr. Veysey was Gould Electronics Inc. (Ohio)’s Secretary,

                                                 23                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 24 of 39 Page ID #:24



   1   and on or before April 1994 he was also Senior Vice President, General Counsel,
   2   and a member of the Board of Directors. As of April 1993 Yasuyuki Shimizu was
   3   Gould Inc.’s Senior Vice President, Chief Financial Officer, and a member of the
   4   Board of Directors. As of January 1994 Mr. Shimizu was Gould Electronics Inc.
   5   (Ohio)’s Senior Vice President, and as of April 1994 was also its Chief Financial
   6   Officer, and a member of the Board of Directors. Plaintiffs are informed and
   7   believe and on that basis allege that at that time Mr. Shimizu was also a Director of
   8   Japan Energy Corporation. As of April 1993 Thomas N. Rich was Vice President –
   9   Corporate Controller of Gould Inc. As of April 1994 Mr. Rich was Gould
 10    Electronics Inc. (Ohio)’s Vice President – Corporate Controller. As of April 1993
 11    C. David Ferguson was President and Chief Executive Officer and a member of the
 12    Board of Directors of Gould Inc. As of April 1994 Mr. Ferguson was Gould
 13    Electronics Inc. (Ohio)’s President and Chief Executive Officer and a member of
 14    the Board of Directors. Many other individuals who held officer and director
 15    positions with Gould Inc. in April 1993 held the same position with Gould
 16    Electronics Inc. (Ohio) in April 1994.
 17           111. Through the 1994 Agreement, Gould Inc. and Nippon Mining U.S.,
 18    Inc. transferred to Gould Electronics Inc. (Ohio) their assets, including, among
 19    other things, their real property, leases, inventory, customer contracts, contractual
 20    rights, accounts receivable, intellectual property, licenses and permits, records,
 21    claims, and goodwill. Also through that agreement, Gould Inc. and Nippon Mining
 22    U.S., Inc. transferred to Gould Electronics Inc. (Ohio) their liabilities, including all
 23    liabilities of any nature whatsoever (other than specified exclusions).
 24           112. Gould Inc. dissolved in or about February 1994. Thereafter, Gould
 25    Electronics Inc. (Ohio) carried on aspects of the Gould Inc. business connected to
 26    the assets transferred to it.
 27           113. When Japan Energy Corporation caused Gould Inc. to liquidate in
 28    1994, Gould Inc. was a defendant in cases alleging that Gould Inc. was liable under

                                                  24                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 25 of 39 Page ID #:25



   1   CERCLA due to releases of hazardous substances from operation of its former
   2   battery business that occurred prior to 1983, including but not limited to, lawsuits
   3   initiated by Bay Corrugated Container, Inc., against Gould Inc. in the U.S. District
   4   Court for the Eastern District of Michigan (Bay Corrugated Container, Inc. v.
   5   Gould Inc., Case No. 2:91-cv-70170) and by Chemtech Industries against Gould
   6   Inc, in the U.S. District Court for the Northern District of Georgia (Chemtech
   7   Indus. v. Gould Inc., Case No. 1:91cv2130).
   8         114. At the time Japan Energy Corporation caused Gould Inc. to liquidate,
   9   there existed a unity of interest between the two entities such that the separate
 10    personalities of the corporations no longer existed. Gould Inc. was wholly owned
 11    by Nippon Mining U.S., Inc., and Nippon Mining U.S., Inc. was wholly owned by
 12    Japan Energy Corporation until Japan Energy Corporation caused both subsidiaries
 13    to liquidate. Plaintiffs are informed and believe and thereon allege that, upon
 14    liquidation of Gould Inc., Japan Energy Corporation collected hundreds of millions
 15    of dollars of cash assets from Gould Inc., including value derived from activities
 16    that resulted in environmental contamination. Plaintiffs are informed and believe
 17    and thereon allege that this liquidation left Gould Inc. undercapitalized in that it
 18    retained its CERCLA liabilities but no longer retained assets sufficient to satisfy
 19    those liabilities. The Chairman of the Board of Directors of Gould Inc., Yukio
 20    Kasahara, was also Chairman of Japan Energy Corporation. Plaintiffs are informed
 21    and believe and thereon allege that various other of Gould Inc.’s officers or
 22    directors were also officers or directors of Japan Energy Corporation. Plaintiffs are
 23    informed and believe and thereon allege that Japan Energy Corporation used Gould
 24    Inc. as a mere instrumentality for a single venture of Japan Energy Corporation.
 25          115. Because Gould Inc. is a dissolved corporation, it no longer has assets
 26    to satisfy a judgment against it under CERCLA section 107(a). As a result the
 27    public may bear the financial cost of the response actions DTSC has performed and
 28

                                                  25                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 26 of 39 Page ID #:26



   1   will perform at the Site due to releases of hazardous substances for which Gould
   2   Inc. is legally responsible.
   3         116. Treating Gould Inc. and Japan Energy Corporation as separate entities
   4   for the purposes of liability under CERCLA section 107(a) with respect to
   5   operations at the Vernon Plant would result in injustice. The intent of Congress in
   6   enacting CERCLA in 1980 was to ensure that those responsible for environmental
   7   contamination, and not the public, bore the cost of remedying the conditions they
   8   created. City of Emeryville v. Robinson, 621 F.3d 1251, 1264 (9th Cir. 2010).
   9   Treating Japan Energy Corporation and its successors as separate entities from
 10    Gould Inc. would circumvent congressional intent.
 11          117. Based on the foregoing, Japan Energy Corporation was the alter ego of
 12    Gould Inc., and therefore Japan Energy Corporation was liable under CERCLA
 13    section 107(a) with respect to operations at the Vernon Plant to the same extent as
 14    was Gould Inc.
 15          118. In January 1998, Japan Energy Corporation caused Gould Electronics
 16    Inc. (Ohio) and American Microsystems Holding Corporation, two of its
 17    subsidiaries, to merge, with the resulting Ohio corporation taking the name GA-
 18    TEK Inc. The certificate of merger was signed for Gould Electronics Inc. (Ohio) by
 19    Michael C. Veysey, who was then its Senior Vice President, General Counsel, and
 20    Secretary.
 21          119. In April 2001, GA-TEK Inc., filed amended articles of incorporation,
 22    signed by Michael C. Veysey, its Vice President, with the Ohio Secretary of State
 23    changing the name of the company back to “Gould Electronics Inc.,” referred to
 24    herein as Gould Electronics Inc. (Ohio).
 25          120. In April 2003, Japan Energy Corporation changed its name to Japan
 26    Energy Electronic Materials, Inc. In October 2003 Japan Energy Electronic
 27    Materials, Inc. merged with Nippon Mining Holdings, Inc., and then dissolved.
 28    ///

                                                  26                  Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 27 of 39 Page ID #:27



   1         121. In 2010, Nippon Mining Holdings, Inc. and Nippon Mining & Metals
   2   Co., Ltd., merged and formed JX Nippon.
   3         122. In a September 2003 “Asset Purchase Agreement,” Gould Electronics
   4   Inc. (Ohio) transferred its assets and liabilities to Nikko Materials USA, Inc., an
   5   Arizona corporation originally incorporated in 1990 as Nimtec Inc. Through that
   6   agreement, Gould Electronics Inc. (Ohio) transferred to Nikko Materials USA, Inc.
   7   its assets, including, among other things, its real property, leases, vehicles,
   8   inventory, contractual rights, accounts receivable, intellectual property, licenses and
   9   permits, records, claims, and goodwill. Also through that agreement, Gould
 10    Electronics Inc. (Ohio) transferred to Nikko Materials USA, Inc. its liabilities,
 11    including all liabilities of any nature whatsoever (other than specified exclusions)
 12    and specifically transferred to Nikko Materials USA, Inc. its environmental liability
 13    under CERCLA.
 14          123. At the time it entered into the September 2003 Asset Purchase
 15    Agreement, Nikko Materials USA, Inc. was a wholly-owned subsidiary of Japan
 16    Energy Electronic Materials, Inc. (formerly known as Japan Energy Corporation).
 17          124. The September 2003 Asset Purchase Agreement was signed on behalf
 18    of Gould Electronics Inc. (Ohio) by Thomas N. Rich, its Vice President – Finance,
 19    Secretary, and Treasurer, and on behalf of Nikko Materials USA, Inc. by Isao
 20    Yamanashi, its Chairman. Mr. Yamanashi was at that time also Chairman of the
 21    Board of Gould Electronics Inc. (Ohio) and an Associate Corporate Officer of
 22    Japan Energy Corporation. In October 2003 Mr. Rich became Chief Financial
 23    Officer, Secretary, and a member of the Board of Directors of Nikko Materials
 24    USA, Inc.
 25          125. In October 2003, Gould Electronics Inc. (Ohio) filed a certificate of
 26    dissolution with the Ohio Secretary of State, effective December 2003. Thereafter,
 27    Nikko Materials USA, Inc. carried on aspects of the Gould Electronics Inc. (Ohio)
 28    business connected to the assets transferred to it.

                                                  27                     Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 28 of 39 Page ID #:28



   1         126. In the alternative and to the extent that Japan Energy Corporation was
   2   not the alter ego of Gould Inc., as a result of the transactions resulting from the
   3   1994 Agreement, Gould Electronics Inc. (Ohio) was a mere continuation of Gould
   4   Inc. and/or was party to a de facto merger with Gould Inc., and thereby assumed the
   5   CERCLA liabilities of Gould Inc. with respect to operations at the Vernon Plant.
   6         127. Because Gould Electronics Inc. (Ohio) is a dissolved corporation, it no
   7   longer has assets to satisfy a judgment against it under CERCLA section 107(a).
   8   As a result the public may bear the financial cost of the response actions DTSC has
   9   performed and will perform at the Site due to releases of hazardous substances for
 10    which Gould Electronics Inc. (Ohio), as successor to Gould Inc., is legally
 11    responsible.
 12          128. Through the September 2003 Asset Purchase Agreement, Nikko
 13    Materials USA, Inc. expressly and/or impliedly assumed Gould Electronics Inc.
 14    (Ohio)’s environmental liability under CERCLA. Further, as a result of the
 15    transactions resulting from the September 2003 Asset Purchase Agreement, Nikko
 16    Materials USA, Inc. was a mere continuation of Gould Electronics Inc. (Ohio)
 17    and/or was party to a de facto merger with Gould Electronics Inc. (Ohio), and
 18    thereby assumed the CERCLA liabilities of Gould Electronics Inc. (Ohio) with
 19    respect to operations of the Vernon Plant.
 20          129. In February 2006, Nikko Materials USA, Inc. changed its name to
 21    Gould Electronics Inc., the defendant Arizona corporation.
 22                               FIRST CLAIM FOR RELIEF
 23                           (Claim for Recovery of Response Costs
 24               Pursuant to section 107(a) of CERCLA, 42 U.S.C. § 9607(a))
 25                                   Against All Defendants
 26          130. Plaintiffs re-allege and incorporate by reference the allegations of the
 27    preceding paragraphs 1 through 129 as though fully set forth herein.
 28

                                                  28                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 29 of 39 Page ID #:29



   1         131. Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), provides that the
   2   owner and/or operator of a facility, any person who arranged for disposal or
   3   treatment of hazardous substances to a facility, or any person who accepted any
   4   hazardous substances for transport to disposal or treatment facilities, from which
   5   there is a release, or a threatened release which causes the incurrence of response
   6   costs, shall be liable for all costs of removal or remedial action incurred by a State
   7   not inconsistent with the National Oil and Hazardous Substances Pollution
   8   Contingency Plan (“National Contingency Plan”), 40 C.F.R. Part 300.
   9         132. The Site, including the Vernon Plant and the horizontal and vertical
 10    extent of the hazardous substances contamination, including any area where any
 11    hazardous substance from the Vernon Plant has come to be located, is a “facility”
 12    within the meaning of section 101(9) of CERCLA, 42 U.S.C. § 9601(9). The
 13    hazardous substances that have been released from the Vernon Plant have
 14    contaminated the Site.
 15          133. Each Defendant is a “person” within the meaning of section 101(21) of
 16    CERCLA, 42 U.S.C. § 9601(21).
 17          134. NL Industries was the owner and/or operator of the Vernon Plant at the
 18    time of disposal of hazardous substances at and from the Vernon Plant under
 19    section 107(a)(2) of CERCLA, 42 U.S.C. § 9607(a)(2), which contaminated the
 20    Site. Disposals of hazardous substances at and from the Vernon Plant, which
 21    contaminated the Site, occurred during NL Industries’ and/or Morris P. Kirk’s
 22    ownership and/or operation of the Vernon Plant.
 23          135. Gould Inc. was the owner and/or operator of the Vernon Plant at the
 24    time of disposal of hazardous substances at and from the Vernon Plant under
 25    section 107(a)(2) of CERCLA, 42 U.S.C. § 9607(a)(2), which contaminated the
 26    Site. JX Nippon is the successor to the CERCLA liabilities of Gould Inc., with
 27    respect to operations at the Vernon Plant. Gould Electronics Inc. is the successor to
 28    the CERCLA liabilities of Gould Inc. with respect to operations at the Vernon

                                                  29                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 30 of 39 Page ID #:30



   1   Plant, in the alternative and to the extent that JX Nippon is not the successor to
   2   those liabilities.
   3          136. The Arranger Defendants each arranged for disposal or treatment, or
   4   arranged with a transporter for transport for disposal or treatment, of hazardous
   5   substances at the Vernon Plant, from which hazardous substances were released.
   6   The Arranger Defendants are each liable to DTSC for response costs DTSC
   7   incurred as a result of releases or threatened releases at the Site, pursuant to section
   8   107(a)(3) of CERCLA, 42 U.S.C. § 9607(a)(3).
   9          137. The Transporter Defendants each accepted hazardous substances for
 10    transport to the Vernon Plant, a disposal or treatment facility, from which
 11    hazardous substances were released. Each of the Transporter Defendants selected or
 12    actively participated in the selection of the Vernon Plant as the TSDF for disposal
 13    or treatment. Each of the Transporter Defendants is liable to DTSC for response
 14    costs DTSC incurred as a result of releases or threatened releases at the Site,
 15    pursuant to section 107(a)(4) of CERCLA, 42 U.S.C. § 9607(a)(4).
 16           138. Contaminants of Concern released and/or threatened to be released at
 17    the Site are “hazardous substances” as defined in section 101(14) of CERCLA, 42
 18    U.S.C. § 9601(14).
 19           139. There has been a release and/or threatened release of hazardous
 20    substances from the Vernon Plant into the environment, within the meaning of
 21    sections 101(8) and 101(22) of CERCLA, 42 U.S.C. §§ 9601(8) and 9601(22).
 22           140. Plaintiffs are a “State” for purposes of recovery of response costs
 23    under section 107(a) of CERCLA, 42 U.S.C. § 9607(a).
 24           141. Plaintiffs have incurred response costs not inconsistent with the
 25    National Contingency Plan, 40 C.F.R. Part 300, as the result of the release and/or
 26    threatened release of hazardous substances at the Site within the meaning of section
 27    101(25) of CERCLA, 42 U.S.C. § 9601(25).
 28    ///

                                                  30                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 31 of 39 Page ID #:31



   1           142. Each Defendant is jointly and severally liable, without regard to fault,
   2   pursuant to section 107(a) of CERCLA, 42 U.S.C. § 9607(a), for Plaintiffs’
   3   response costs incurred as a result of the release and/or threatened release of
   4   hazardous substances at the Site.
   5           143. Pursuant to section 107(a) of CERCLA, Defendants are also liable for
   6   interest accrued on Plaintiffs’ response costs.
   7                             SECOND CLAIM FOR RELIEF
   8                          (Claim for Declaratory Relief Pursuant to
   9                  Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2))
 10                                    Against All Defendants
 11            144. Plaintiffs re-allege and incorporate by reference the allegations of the
 12    preceding paragraphs 1 through 143 as though fully set forth herein.
 13            145. Under section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2),
 14    Plaintiffs are entitled to a declaratory judgment that each Defendant is jointly and
 15    severally liable to Plaintiffs for any response costs DTSC has incurred and for any
 16    further response costs DTSC incurs in the future as a result of any release and/or
 17    threatened release of hazardous substances at the Site.
 18                               THIRD CLAIM FOR RELIEF
 19                     (Claim for Recovery of Costs Pursuant to the HSAA,
 20                      California Health and Safety Code section 25360)
 21                                    Against All Defendants
 22            146. Plaintiffs re-allege and incorporate by reference the allegations of the
 23    preceding paragraphs 1 through 145 as though fully set forth herein.
 24            147. Pursuant to section 25360 of the California Health and Safety Code,
 25    Plaintiffs may bring an action against responsible parties in order to recover all
 26    costs DTSC has incurred in carrying out or overseeing a response or corrective
 27    action as a result of any release or threatened release of a hazardous substance at the
 28    Site.

                                                  31                   Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 32 of 39 Page ID #:32



   1          148. Contaminants of Concern released and/or threatened to be released at
   2   the Site are “hazardous substances” as defined by section 25316 of the California
   3   Health and Safety Code.
   4          149. The release and/or threatened release of hazardous substances has
   5   occurred at the Site, as defined by California Health and Safety Code section
   6   25320.
   7          150. Plaintiffs have incurred response costs in carrying out or overseeing
   8   response actions addressing the releases and/or threatened releases of hazardous
   9   substances at the Site, as defined in California Health and Safety Code section
 10    25323.
 11           151. Defendants are liable persons as defined in section 25319 of the
 12    California Health and Safety Code.
 13           152. To the extent any portion of Plaintiffs’ response costs are not
 14    recovered pursuant to the First Claim for Relief, Defendants are liable to Plaintiffs
 15    under section 25360 of the California Health and Safety Code for such costs
 16    incurred by Plaintiffs.
 17           153. Under sections 25360 and 25360.1 of the California Health and Safety
 18    Code, Defendants are liable to Plaintiffs for interest at the rate provided by law on
 19    any costs that may be recovered under the HSAA.
 20                              FOURTH CLAIM FOR RELIEF
 21                   (Claim for Abatement of Release or Threatened Release
 22          Pursuant to the HSAA, California Health and Safety Code section 25358.3)
 23                                   Against All Defendants
 24           154. Plaintiffs re-allege and incorporate by reference the allegations in
 25    paragraphs 1 through 153 as though fully set forth herein.
 26           155. California Health and Safety Code section 25358.3(a) provides that:
 27    ///
 28    ///

                                                 32                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 33 of 39 Page ID #:33


                    (a)   Whenever the director determines that there may be an
   1
                          imminent or substantial endangerment to the public health or
   2                      welfare or to the environment, because of a release or a
   3                      threatened release of a hazardous substance, the director may do
                          any of the following:
   4                      ***
   5                      (3) Request the Attorney General to secure such relief
                                 as may be necessary from the responsible party or
   6                             parties to abate the danger or threat. …Upon a
   7                             showing by the department that a release or
                                 threatened release of a hazardous substance has
   8                             occurred or is occurring, and that there may be an
   9                             imminent or substantial endangerment to the public
                                 health and safety or to the environment, the court
 10                              may grant a temporary restraining order or a
 11                              preliminary or permanent injunction pursuant to
                                 subdivision (e).
 12
 13          156. California Health and Safety Code section 25358.3(e) provides, in
 14    relevant part:
 15
                    Whenever there is a release or threatened release of a hazardous
 16                 substance, the director may request the Attorney General to
 17                 secure such relief as may be necessary from the responsible
                    party or parties to abate the release or threatened release. …
 18                 Upon a showing by the department that a release or threatened
 19                 release of a hazardous substance has occurred or is occurring,
                    and that there may be an imminent or substantial endangerment
 20                 to the public health and safety or to the environment, the court
 21                 may grant a temporary restraining order or a preliminary or
                    permanent injunction.
 22
             157. California Health and Safety Code section 25358.3(g) provides that:
 23
 24                 It shall not be necessary to allege or prove at any stage of the
                    proceeding that irreparable damage will occur should the
 25                 temporary restraining order or the preliminary or permanent
 26                 injunction not be issued, or that the remedy at law is inadequate;
                    and the temporary restraining order or the preliminary or
 27                 permanent injunction shall issue without those allegations and
 28                 without that proof.

                                                 33                   Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 34 of 39 Page ID #:34



   1         158. DTSC’s Director has determined that there may be an imminent or
   2   substantial endangerment to the environment or to the public health or welfare,
   3   because of the release or threatened release of hazardous substances, including but
   4   not limited to, Contaminants of Concern, at the Site.
   5         159. In accordance with California Health and Safety Code section
   6   25358.3(a) and (e), DTSC has requested that the Attorney General secure relief
   7   from each Defendant necessary to abate the danger or threat to the public and safety
   8   and to the environment from the Site.
   9         160. Defendants are responsible parties within the meaning of California
 10    Health and Safety Code section 25358.3.
 11          161. Pursuant to California Health and Safety Code Sections 25358.3(a),
 12    (e), and (g), DTSC is entitled to such relief as may be necessary from Defendants to
 13    abate the danger or threat, including preliminary and permanent injunctive relief to
 14    require Defendants to take actions necessary to abate the release and/or threatened
 15    release of hazardous substances at the Site causing an imminent or substantial
 16    endangerment to the public health and safety or to the environment.
 17                               FIFTH CLAIM FOR RELIEF
 18     (Claim for Abatement of a Public Nuisance, California Civil Code sections 3479,
 19       3480 and 3491, California Health and Safety Code sections 58009 and 58010)
 20                            Against Defendant NL Industries Only
 21          162. Plaintiffs re-allege and incorporate by reference the allegations in
 22    paragraphs 1 through 129 as though fully set forth herein.
 23          163. Under California Civil Code section 3479, a “nuisance” is “anything
 24    which is injurious to health . . . or an obstruction to the free use of property, so as to
 25    interfere with the comfortable enjoyment of life or property. . . .”
 26          164. Under California Civil Code section 3480, “a public nuisance is one
 27    which affects at the same time an entire community or neighborhood, or any
 28    considerable number of persons although the extent of the annoyance or damage

                                                   34                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 35 of 39 Page ID #:35



   1   inflicted upon individuals may be unequal.”
   2            165. Pursuant to California Health and Safety Code section 58009, DTSC
   3   may commence and maintain all proper and necessary actions and proceedings to
   4   enjoin and abate nuisances related to matters within its jurisdiction that are
   5   dangerous to health.
   6            166. Pursuant to California Health and Safety Code section 58010, DTSC
   7   may abate public nuisances related to matters within its jurisdiction.
   8            167. NL Industries and/or Morris P. Kirk engaged in conduct that is
   9   injurious to public health and that interferes with the comfortable enjoyment of life
 10    and property of a considerable number of persons.
 11             168. NL Industries and/or Morris P. Kirk’s business operations at the
 12    Vernon Plant involved dismantling spent batteries, extracting lead and plastic from
 13    the dismantling of these batteries, and then disposing of lead waste and spent
 14    sulfuric acid, in part by means of air emissions of these hazardous solid and liquid
 15    wastes. NL Industries and/or Morris P. Kirk’s operations also included processing
 16    lead scrap and waste. NL Industries and /or Morris P. Kirk’s release of
 17    Contaminants of Concern and other hazardous substances from the Vernon Plant,
 18    including the release of lead waste by air emissions, and the release of TCE and
 19    spent sulfuric acid on and into the soil, contaminated the soil and groundwater at
 20    and beneath the Site, including at thousands of privately and publicly owned
 21    properties in residential, commercial, and industrial areas surrounding the Vernon
 22    Plant.
 23             169. NL Industries and/or Morris P. Kirk’s business operations resulted in
 24    release of hazardous substances, including but not limited to, Contaminants of
 25    Concern, onto or into the soil and/or groundwater at the Site. NL Industries and/or
 26    Morris P. Kirk’s release of hazardous substances is a direct and proximate
 27    contributing cause of conditions that are injurious to human health.
 28    ///

                                                  35                   Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 36 of 39 Page ID #:36



   1         170. The presence of hazardous substances including, but not limited to,
   2   Contaminants of Concern in the soil at the Site caused by NL Industries and/or
   3   Morris P. Kirk’s operations at the Vernon Plant exceed state regulatory levels that
   4   are intended to protect public health.
   5         171. The presence of, and exposure to, hazardous substances, including, but
   6   not limited to, the Contaminants of Concern, in the soil at the Site may have long-
   7   term health impacts on residents and workers. With respect to lead, which has been
   8   detected in the soil at 500 times the California Human Health Screening Levels for
   9   residential soil, exposure could cause damage to all of the body systems or death.
 10          172. Hazardous substances, including, but not limited to, antimony, arsenic,
 11    barium, beryllium, cadmium, cobalt, lead, mercury, nickel, selenium, sulfate,
 12    vanadium, zinc, and the VOCs naphthalene, TCE, and carbon tetrachloride, are
 13    present in groundwater at the Site at concentrations that exceed the regulatory
 14    standards in Title 22, Chapter 15, § 64431 of the California Code of Regulations,
 15    the Maximum Contaminant Levels in Drinking Water (“MCLs”), either primary or
 16    secondary. Chronic, long-term exposure to hazardous substances such as lead,
 17    arsenic, mercury, and/or TCE, interferes with the comfortable enjoyment of life
 18    because such exposure could cause negative health impacts including cancer.
 19          173. The presence of, and exposure to, hazardous substances, including, but
 20    not limited to, the Contaminants of Concern, contaminated the groundwater at
 21    levels exceeding the MCLs, and creates a threat to public health, safety, and well-
 22    being by contaminating water sources that have been designated beneficial for
 23    municipal, industrial, and agricultural uses, which could include future drinking
 24    water uses. These conditions threaten to continue unless contamination is abated.
 25          174. The presence of hazardous substances, including, but not limited to,
 26    Contaminants of Concern, in the soil and/or groundwater at the Site caused by NL
 27    Industries and/or Morris P. Kirk’s operations at the Vernon Plant interferes with the
 28

                                                36                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 37 of 39 Page ID #:37



   1   comfortable enjoyment of life or property so as to cause a nuisance pursuant to
   2   California Civil Code section 3479.
   3         175. The presence of hazardous substances in the soil and/or groundwater at
   4   the Site at concentrations higher than levels developed pursuant to Health and
   5   Safety Code Section 57008 and caused by NL Industries and/or Morris P. Kirk’s
   6   operations at the Vernon Plant is a public nuisance which affects at the same time
   7   an entire community or neighborhood, or any considerable number of persons,
   8   although the extent of the annoyance or damage inflicted upon individuals may be
   9   unequal, pursuant to California Civil Code section 3480.
 10          176. NL Industries and/or Morris P. Kirk’s conduct created the
 11    unreasonable interference with a right common to the general public. NL Industries
 12    and/or Morris P. Kirk’s conduct created a significant interference with the public
 13    health, public safety, public peace, public comfort, and/or public convenience.
 14          177. NL Industries and/or Morris P. Kirk’s conduct creating an interference
 15    with a public right is intentional and unreasonable. In the alternative, NL Industries
 16    and/or Morris P. Kirk’s conduct is unintentional but is negligent or reckless, and/or
 17    is caused by an abnormally dangerous activity.
 18          178. NL Industries and/or Morris P. Kirk’s business operations caused the
 19    unreasonable interference with a public right. NL Industries is therefore liable, on
 20    behalf of itself and/or as the successor to Morris P. Kirk, under California Civil
 21    Code sections 3479, 3480, and 3491, for creating and/or substantially contributing
 22    to a public nuisance.
 23          179. The threat to the public health and safety posed by the nuisance at the
 24    Site will continue unless NL Industries is ordered to abate the nuisance. NL
 25    Industries must therefore abate the public nuisance caused by its release of
 26    hazardous substances at the Site.
 27    ///
 28    ///

                                                 37                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 38 of 39 Page ID #:38



   1                                  PRAYER FOR RELIEF
   2            WHEREFORE, Plaintiffs pray for relief as follows:
   3            1.   For a judgment that Defendants are jointly and severally liable to
   4   Plaintiffs under section 107(a) of CERCLA, 42 U.S.C. § 9607(a) for all
   5   unreimbursed response costs incurred by Plaintiffs responding to releases and/or
   6   threatened releases of hazardous substances at the Site, in an amount to be proven at
   7   trial, but at least $136,518,770.05, including attorneys’ fees and other enforcement
   8   costs;
   9            2.   For interest to be paid to Plaintiffs on the above sums as provided
 10    under section 107(a) of CERCLA, 42 U.S.C. § 9607(a);
 11             3.   For a declaratory judgment, pursuant to 28 U.S.C. § 2201 and section
 12    113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), that each Defendant is jointly and
 13    severally liable without regard to fault to Plaintiffs for all future response costs
 14    incurred by Plaintiffs responding to the release and/or threatened release of
 15    hazardous substances at the Site;
 16             4.   In the alternative to the CERCLA section 107(a) claim and only to the
 17    extent a portion of Plaintiffs’ response costs are not recovered pursuant to that
 18    claim, for a judgment that each Defendant is liable to Plaintiffs under section 25360
 19    of the HSAA, for response costs incurred by Plaintiffs responding to the release
 20    and/or threatened release of hazardous substances at the Site, in an amount to be
 21    proven at trial, but at least $136,518,770.05, including interest pursuant to
 22    California Health and Safety Code section 25360.1;
 23             5.   For preliminary and/or permanent injunctions pursuant to California
 24    Health and Safety Code section 25358.3 requiring Defendants to abate the release
 25    or threatened release of hazardous substances at the Site;
 26             6.   For an order enjoining Defendant NL Industries to abate the public
 27    nuisance at the Site;
 28             7.   For costs of this suit; and

                                                   38                    Complaint
Case 2:20-cv-11293-SVW-JPR Document 1 Filed 12/14/20 Page 39 of 39 Page ID #:39



   1        8.    For all other relief the Court deems just and appropriate.
   2
   3   Dated: December 14, 2020                     Respectfully submitted,
   4                                                XAVIER BECERRA
                                                    Attorney General of California
   5                                                SARAH E. MORRISON
                                                    TIMOTHY E. SULLIVAN
   6                                                Supervising Deputy Attorneys General
   7
                                                    /s/ OLIVIA W. KARLIN
   8                                                OLIVIA W. KARLIN
                                                    ANTHONY A. AUSTIN
   9                                                HEATHER C. LESLIE
                                                    DENNIS A. RAGEN
 10
                                                    Deputy Attorneys General
 11                                                 Attorneys for Plaintiffs
                                                    California Department of Toxic
 12                                                 Substances Control and the Toxic
                                                    Substances Control Account
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               39                    Complaint
